Citation Nr: 0331360	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970, and from April 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the veteran's rating for 
his paranoid schizophrenia from 30 percent to 50 percent.


FINDING OF FACT

The veteran's service connected psychiatric disability more 
nearly results in total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.130, Diagnostic Code 
9203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA outpatient treatment records dated January 2000 to March 
2001 show that the veteran was admitted for treatment in 
April 2000.  The veteran complained of hearing voices and 
feeling depressed prior to admission.  The veteran also 
admitted to drinking three bottles of wine weekly.  It was 
noted that he did not take his medications regularly.  The 
veteran was alert and oriented to place, person, and 
partially to time.  He denied suicidal or homicidal 
intension.  Approximately eight days after admission, the 
veteran reported that the voices had decreased and he had not 
heard any in the last two days.  He denied suicidal or 
homicidal ideas.  The veteran admitted to drinking two 
bottles of wine daily for one year.  It was noted that he was 
made aware of high liver enzymes and possible liver diseases 
secondary to alcohol.  The examiner noted that the veteran 
was not confused and he was alert and oriented times three.  
The veteran felt that the current medications were helping 
him.  Upon discharge, the veteran indicated that he did not 
want extended treatment.  He was alert, oriented, and speech 
was clear and coherent.  He was neatly dressed.  

In VA progress notes dated May 2000, the veteran reported 
resting pretty good and appetite okay.  He indicated that he 
stopped drinking alcohol.  The examination showed the veteran 
oriented times three with speech coherent and relevant.  He 
was neatly dressed and groomed.  He indicated that his 
hobbies included fishing.  A December 2000 VA progress 
indicated that the veteran was seen for medication review.  
The veteran reported episodes of hearing voices and felt as 
though unknown forces were controlling him.  Also he had 
communication block at times.  The veteran reported staying 
sober since his last hospitalization.  He indicated that 
sleep and appetite were okay.  There were no thoughts of 
hurting himself or others.  The examiner noted that the 
veteran was fairly kempt and less spontaneous, but responses 
were relevant and coherent.  The veteran maintained good eye 
contact and there was no psychomotor agitation.  His mood was 
neutral and affect constricted.  There was no suicidal or 
homicidal ideation.  The veteran admitted to auditory 
hallucinations and paranoid ideation at times.  He was 
oriented times three and his memory and cognition were 
maintained.  

In a March 2001 VA progress note, the veteran reported eating 
and sleeping okay.  It was noted that the veteran's speech 
was clear and coherent, and his attire was appropriate.  The 
veteran's affect and mood were calm.  He denied suicidal and 
homicidal ideations.  He reported no hallucinations and no 
substance abuse.  It was noted that the veteran was 
noncompliant with his present medication regime.

At his May 2001 VA examination, it was noted that the veteran 
had about five admissions at the Central Alabama Veterans 
Health Care System east campus in Tuskegee to the psychiatric 
ward for paranoid schizophrenia.  His last admission was in 
April 2000 in which he reported auditory hallucinations and 
paranoid delusions, thinking that people were out to get him, 
and telling him things.  He had disorganized thinking, 
feeling, and behavior.  He also had nervousness and 
depression with irrelevant speech, withdrawn and not in touch 
with reality.  The veteran reported that he stopped drinking 
a year ago, but used to drink heavily for 15 years in the 
past.  He denied cocaine abuse, but admitted to marijuana 
abuse in the past.  

It was noted that following discharge from the service he did 
the following: from April 1973 until 1974 he was unemployed.  
He tried to work as a housekeeping aid in 1974, but it lasted 
only eight months.  He could not cope with the job because of 
his nervous condition with voices bothering him, paranoid 
delusions, and suspiciousness that people were talking about 
him and out to get him.  From 1974 until the present time he 
indicated that he was not able to work because of his nervous 
condition, which had been severely incapacitating.  The 
veteran also stated that in 1974 someone hit him with a pipe 
in the head and he sustained a head fracture over the left 
parietal region.  

The veteran reported hearing voices frequently and this was 
bothering him.  The voices were talking to him and talking 
about him.  He had paranoid feelings with suspiciousness that 
people were out to get him.  He was nervous and depressed and 
had trouble sleeping with thought blocking and disorganized 
thinking.

The examination showed the veteran to be alert and 
suspicious, but he answered questions.  His mood was nervous 
and depressed.  His affect was blunted and his speech was 
coherent though irrelevant and illogical from time to time.  
He admitted to auditory hallucinations.  He denied suicidal 
or homicidal ideas.  His orientation and memory were 
preserved and calculation was good.  Insight and judgment 
were intact.  The examiner noted no evidence of dementia on 
mental status examination.  The veteran was competent to 
handle funds and personal affairs.  The veteran was advised 
to continue outpatient mental health clinic follow-up 
treatment at the VA.  The examiner noted that the veteran had 
severe impairment in social and industrial adaptability and 
was unemployable.  The veteran was assessed a Global 
Assessment of Functioning (GAF) score of 50.  

Criteria

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
Because the claim is being granted in full, the notification 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 have been fully satisfied.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has rated the veteran's schizophrenia as 50 percent 
disabling under Diagnostic Code 9203.  This rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9203.

Global Assessment of Functioning score (GAF) is a scale of 0-
100 reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV). Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  38 C.F.R. § 4.130 (2003).

A GAF score of 50 is defined as "serious symptoms (e.g., 
suicidal ideations, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Analysis

Considering the evidence of record in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor, the Board finds that the symptomatology present more 
nearly approximates the criteria required for a 100 percent 
evaluation for the veteran's paranoid schizophrenia.

The veteran's psychiatric symptoms, as shown by the medical 
evidence, include auditory hallucinations, blunted affect, 
paranoid feelings with suspiciousness, nervousness, 
depression, trouble sleeping with thought blocking, and 
disorganized thinking.  His speech was coherent though 
irrelevant and illogical from time to time.  The May 2001 VA 
examiner noted that the veteran had severe impairment in 
social and industrial adaptability and was unemployable.  On 
this evidence, the Board, therefore, grants a 100 percent 
schedular rating effective from the date of claim.


ORDER

A 100 percent schedular rating for paranoid schizophrenia is 
granted, subject to regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



